IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MARTIN WEEKS, JR.,                       : No. 577 EAL 2017
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
G&E REAL ESTATE MANAGEMENT               :
SERVICES, INC. D/B/A NEWMARK             :
GRUBB KNIGHT FRANK; PLB                  :
PARTNERS, LP; ABLE ENGINEERING           :
SERVICES, INC. D/B/A CROWN               :
ENERGY SERVICES, INC. OF                 :
CALIFORNIA AND GCCFC 2007-GG9            :
MALL OFFICE LIMITED PARTNERSHIP,         :
                                         :
                   Respondents           :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of May, 2018, the Petition for Allowance of Appeal is

DENIED.